DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on December, 22, 2021 has been entered. Claims 1-16 are pending in the application.
Applicant’s arguments and amendments, see section II and III, filed on 12/22/2021, with respect to the rejection of claims 1-16 under 112(f), 102(a)(1), and 103 have been fully considered and are persuasive. 
Regarding section II, applicants argues that, as amended, claim 1 provides sufficient structure regarding the “thermal source.” Examiner agrees and the 112(f) rejection has been withdrawn. 
Regarding section III, applicant argues that the amendments to dependent claims 1 & 14 overcome the prior 102 (a)(1) and 103 rejections of claims 1 & 14, and therefore the dependent claims 2-13. Examiner agrees that these amendments overcome the previous 102 (a)(2) and 103 rejections of claims 1-14, and the 102(a)(1) and 103 rejection has been withdrawn. However, upon further consideration a new rejection under 102(a)(2) is made regarding claim 1 & 14. 
Regarding lines 2-3 of the applicant arguments, applicant argues that no new matter is added. The examiner respectfully disagrees, newly added claim 16 contains new matter regarding the materials of the thermal source, additionally the amendments to the specification contain new matter regarding the materials of the thermal source. Accordingly, claim 16 is rejected under 112(a) for the incorporation of new matter, and the specification is objected to for incorporating new matter. 
Specification
The amendment filed is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: on page 1, lines 3-5, of the amendments filed on 12/22/2021, “the thermal source may be a heater made of one or more heat generating elements such as gold, silver, copper, platinum, stainless steel, tungsten, and carbon” introduces new matter into the specification; there is no written support, in the application as filed, for a thermal source being made of one or more heat generating elements such as gold, silver, copper, platinum, stainless steel, tungsten, and carbon:
Page 17, lines 26-27, and Page 18, lines 10-13, of the specification states that the second coating (as best shown in Figures 4 & 5—element 62) can be made from a mix of electrically conductive and electrically non-conductive material, the electrically conductive material “is for example, copper, silver, gold, etc. preferably silver”; there is no written support for the thermal source being made of these elements. 
Page 8, line 27 – Page 9, line 1, and Page 11, lines 16-18, of specification states that the supporting members (Figure 3—elements 41 & 31) can be made of a metal such as stainless steel, the supporting members, there is no written support for the thermal source being made of stainless steel. 
The materials platinum, tungsten, and carbon are absent from the application, as filed, and there is no written support for the thermal source being made of platinum or tungsten.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added claim 16 recites “wherein the thermal source is made of gold, silver, copper, platinum, stainless steel, tungsten, and carbon,” there does not appear to be written description for a thermal source made of all of these material (gold, silver, copper, platinum, stainless steel, tungsten, and carbon) in the application as filed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 4, the limitation states that the base is configured to receive a supply of a high frequency current, it is unclear how the high frequency current is related to the structure of the base, which renders the claim indefinite.
Regarding claim 1, in lines 17-18 and lines 22-24, the limitation states that in the single layer portion the second coating contacts the base from an outside towards a treating surface of the medical device, it is unclear how the treating surface is related to the structural elements of the device, which renders the claim indefinite; it is unclear what defines the treating surface, whether it is the outer surface of the base, the base, the second coating, etc., further the limitation of the treating surface and the protrusion is unclear as it is unclear what structure the treating surface is related to and how the protrusion protrudes towards the outside of the treating surface. For examination purposes the protrusion will be considered as protruding from the base, wherein the single layer portion is located on top of the protrusion (i.e. on the outer surface of the base). 
Regarding claim 1, lines 19-21, in the laminated portion, the limitations “the first coating contacts the base from the outside and the second coating contacts the base from the outside such that the first coating is provided between the base and the second coating” is unclear which renders the claim indefinite; it is unclear how in the laminated portion, the first and second coatings both contact the base from the outside, but the first coating is provided in between the base and the second coating. For examination purposes, in the laminated portion, the first coating with be considered as contacting the base from the outside and the second coating contacting the first coating, such that the first coating is provided between the base and the second coating. 
Regarding claim 1, it is further unclear how the outside of the base is related to the outer surface of the base and the structural components of the device, which renders the claim 
Regarding claim 2, in lines 3-4, it is unclear whether the second coating includes an additional single layer portion or if the single layer portion is the same as in claim 1, which renders the claim indefinite. For examination purposes the single layer portion will be considered as the same single layer portion from claim 1.
Regarding claim 3, the limitation in lines 1-2 recites both an apparatus and a process of using the apparatus. When both an apparatus and a method are claimed in the same claim it is unclear whether infringement occurs when the apparatus is contracted or when the apparatus is used, therefor the scope of the claim is indefinite; in claim 3, lines 1-2 “ wherein the electrical energy is supplied to the second coating via the base” this limitations fails to functionally claim the use and reads more of an active step of using the medical device instead of how the coating functions to work; for examination purposed the claim limitation will be considered as: wherein the electrical energy is configured to be supplied to the second coating.
Regarding claim 4, in lines 1-2 and lines 5-6, the limitation states that the base is electrically non-conductive and further requires an electric path configured to transmit electric energy to the second coating, in view of the issues of claim 1, the scope of claim 4 is further indefinite, because it is unclear how the base is electrically non-conductive but related as a supply of high frequency current, as set forth in claim 1. 
Regarding claim 5, line 4, it is unclear how the outer surface has an additional surface “opposing surface,” which renders the claim indefinite. The outer surface, as described in the above 
Regarding claim 7, in lines 3-4, it is unclear whether the second coating includes an additional single layer portion that contacts the opposing surface, or if the single layer portion is the same as in claim 1, which renders the claim indefinite. For examination purposes, the single layer portion will be considered as the same single layer portion from claim 1.
Regarding claim 14, in lines 4-6, the limitation states that the base is configured to receive a supply of a high frequency current, it is unclear how the high frequency current is related to the structure of the base, which renders the claim indefinite.
Regarding claim 14, in lines 16-17 and lines 21-23, the limitation states that in the single layer portion the second coating contacts the base from an outside towards a treating surface of the medical device, it is unclear how the treating surface is related to the structural elements of the device which renders the claim indefinite, it is unclear what defines the treating surface, whether it is the outer surface of the base, the base, the second coating, etc., further the limitation of the treating surface and the protrusion is unclear as it is unclear what structure the treating surface is related to and how the protrusion protrudes towards the outside of the treating surface. For examination purposes the protrusion will be considered as protruding from the base, wherein the single layer portion is located on top of the protrusion (i.e. on the outer surface of the base). 
Regarding claim 14, lines 18-20, in the laminated portion, the limitations “the first coating contacts the base from the outside and the second coating contacts the base from the outside such that the first coating is provided between the base and the second coating” is unclear, it is unclear how in the laminated portion the first and second coatings both contact the base from 
Regarding claim 14, it is further unclear how the outside of the base is related to the outer surface of the base and the structural components of the device, which renders the claim indefinite, it is unclear what direction the outside is in relationship to the structural features. For examination purposes the outside of the base is considered as the outer surface of the base, further it is the examiners position that the outer surface of the base is the outer extent of the base structure (as best shown in Figure 5—base element 43; outer surface elements—51, 50, & 45).
Claims 6, 8-13, & 5-16 are rejected by virtue of their dependency of the above claims; accordingly, claims 1-16 are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-8, & 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ding et al. (US 2018/0250066 A1), hereinafter Ding.
Regarding claim 1, as best understood in view of the 112(b) rejection above, Ding discloses a medical device ([0029]; Figure 1—element 10), comprising: a thermal source that generates heat ; a base ([0031] & [0035]; Figure 3—element 115) that has an outer surface configured to receive the heat generated from the thermal source, and a supply of a high-frequency current ([0031] & [0035]; Figure 2 & 3—elements 2 & 115); a first coating ([0035]; Figure 3—elements 116 & 117) that contacts one part of the outer surface of the base ([0035] & [0036]; Figure 3—element 115; said outer surface of the base being the outer extent of element 115) and that is less thermally transmitting than the base ([0035]; wherein the first coating element (116 & 117) is an electrically insulative layer and wherein the base (115) is electrically conductive); a second coating ([0035]; Figure 3—element 118) that contacts the first coating ([0035], [0041], & [0042]; Figure 3—element 117) and the outer surface of the base ([0035] & [0042]; Figure 3—element 115 & 131) , the second coating ([0035]; Figure 3—element 118) being exposed and electrically conductive ([0035], [0041], [0042] & [0043]), and configured to conduct the high-frequency current supplied to the base to an object to be treated ([0035] & [0042]); and a laminated portion (Figure 3—elements 117 & 118; see attached figure below—laminated portion is circled) that includes the first coating ([0035]; Figure 3—element 116 & 117) that extends along the outer surface of the base ([0035], [0036], [0038], & [0039]; Figure 3—element 115), and a portion of the second coating that is laminated on the first coating ([0035] & [0042]; Figure 3—element 118); and a single layer portion ([0039] & [0042]; Figure 3; wherein the single layer portion is the second coating element (118) extending over base window 131, in which the base is directly connected to the second coating) extending along a centerline of the base ([0042]; Figure 3—elements 115 & 131; element 131 is located at the centerline portion of the base element 115 and can be an extension of the base) and contacting the outer surface of the base ([0042]; Figure 3—element 115 & 131), the single layer portion being formed of the second coating ([0042]; Figure 3—element 118), wherein: the first coating ([0038]; the first coating (117) may have a thickness from 1µm to 50µm) is thicker than the second coating ([0043]; the second coating (118)may have a thickness from 0.1µm to 50µm; Figure 3 portrays ; in the single layer portion ([0042]; Figure 3—elements 115, 131, & 118), the second coating ([0042]; Figure 3—element 118) contacts the base ([0042]; Figure 3—elements 115 & 131) from an outside towards a treating surface of the medical device ([0031], [0041], & [0042]; Figure 3—element 114; the second coating (118) contacts the base (115) at the base’s centerline location (131) wherein the second coating (118) is located on the outer surface of the base (115) and the second coating (118) defines a tissue treating surface (114)); in the laminated portion (see attached figure below—laminated portion is circled), the first coating ([0035]; Figure 3—elements 116 & 117) contacts the base ([0035] & [0036]; Figure 3—element 115) from the outside ([0036], [0038], & [0039]); Figure 3; wherein the first coating (116 & 117) contacts the outer surface of the base (115) except for the centerline portion (131)) and the second coating ([0035], [0041], & [0041]; Figure 3—element 118) contacts the base ([0041] & [0042]; Figure 3—element 115) from the outside ([0035], [0041], & [0042]; Figure 3; the second coating (118) contacts the first coating (117) which is located on the outer surface of the base, and directly contacts the base at the centerline location (131)) such that the first coating is provided between the base and the second coating ([0041]; Figure 3—base element 115; first coating element 117; second coating element 118; the first coating (117) is provided between the base (155) and the second coating (118) except for the centerline location (131)); the treating surface ([0035], [0041]; Figure 3—element 114, 118, & 131) includes a protrusion that protrudes toward the outside ([0035], [0041] & [0042]; Figure 3—element 131; wherein the base (115) protrudes past the first coating (117) at the centerline location (131) which connects the base (115) to the second coating (118) which defines the treating surface (114)) and the single layer portion ([0041] & [0042]; Figure 3—elements 118 & 131) is provided on top of the protrusion ([0041] & [0042]; Figure 3—elements 131).
Laminated portion (Claim 1—102(a)(2) rejection)

    PNG
    media_image1.png
    623
    910
    media_image1.png
    Greyscale

Regarding claim 2, as best understood in view of the 112(b) rejection above, Ding discloses all of the limitations of claim 1, as described above. 
Ding further discloses wherein the base ([0035]; Figure 3—element 115) is electrically conductive ([0035]), the second coating ([0035], [0041], & [0042]; Figure 3—element 118) includes a single layer portion ([0041] & [0041]; Figure 3—element 118 & 131) that directly contacts the outer surface of the base ([0042]; Figure 3—element 131 & 115), and the second coating extends continuously between the single layer portion and the laminated portion ([0041] & [0042]; see laminated portion in the above rejection of claim 1; Figure 3—single layer elements 115, 131, & 118; the second coating contacts the base (115) at the centerline location (131), and the second coating (118) continuously extends between the single layer portion (131) and the laminated portion (see figure above)).
Regarding claim 3, as best understood in view of the 112(b) rejection above, Ding discloses all of the limitations of claim 2, as described above. 
Ding further discloses wherein the electrical energy is supplied to the second coating ([0035] & [0042]; Figure 3—element 118) via the base ([0035] & [0042]; Figure 3—element 115) in the single layer portion ([0042]; Figure 3—element 131).
Regarding claim 5, as best understood in view of the 112(b) rejection, Ding discloses all of the limitations of claim 1, as described above. 
Ding further discloses a jaw ([0031]; Figure 1—element 120) that is configured to open and close with respect to the base ([0018], [0047], & [0049]; Figure 1—the base is located on jaw element 110) and that is configured to grip the object to be treated between the jaw and the base ([0030], [0035], & [0047]), wherein: the outer surface of the base ([0035]; Figure 3—element 115; with said outer surface being the outer extent of the base (115)) has an opposing surface ([0035]; Figure 3—element 114, 117, & 118) opposing the jaw ([0035]; Figure 3—element 120), and the laminated portion ([0035], [0038], [0039], [0041], & [0042]; Figure 3—elements 118 & 117; see figure from the above rejection of claim 1) is provided on the opposing surface ([0041] & [0042]; Figure 3—elements 118 & 117 are connected (i.e. laminated portion) on a surface opposing the jaw ([0035]; Figure 3—element 120)).
Regarding claim 7, as best understood in view of the 112(b) rejection above, Ding discloses all of the limitations of claim 5, as described above.
Ding further discloses wherein the base ([0035]; Figure 3—element 115) is electrically conductive ([0035]), the second coating ([0035], [0041], & [0042]; Figure 3—element 118) includes a single layer portion ([0041] & [0042]; Figure 3—element 118 & 131) that directly contacts the opposing surface of the base from the jaw's side ([0041] & [0042]; Figure 3—element 118 & 131; the single layer portion (118 & 131) contacts the outer surface of the base at a position opposing the jaw (120)), and the second coating extends continuously between the single layer portion and the laminated portion ([0041] & [0042]; see laminated portion in the above rejection of claim 1; Figure 3—single layer elements 115, 131, & 118; the second coating contacts the base (115) at the centerline location (131), and the second coating (118) continuously extends between the single layer portion (131) and the laminated portion (see figure in the above rejection of claim 1)).
Regarding claim 8, as best understood in view of the 112(b) rejection above, Ding discloses all of the limitations of claim 5, as described above. 
Ding further discloses wherein the jaw ([0035]; Figure 3—element 120) includes an electrode ([0035]; Figure 3—element 128), and the laminated portion ([0039], [0041], & [0042]; Figure 3—elements 117 & 118; see figure in the above rejection of claim 1) is provided at a position opposing the electrode ([0035], [0039], [0041], & [0042]; Figure 3—element 128; the laminated portion (117 & 118) is located at a position opposing the jaw (120) electrode (128)).
Regarding claim 14, as best understood in view of the 112(b) rejection above, Ding discloses a medical device ([0029]; Figure 1—element 10), comprising: a thermal source that generates heat by supplying electric energy to the thermal source ([0031] & [0035]; Figure 1—elements 2 & 19; elements 2 & 19 connect an electrosurgical generator to the device); a base that extends in a longitudinal direction ([0031] & [0035]; Figure 3—element 115) and includes an outer surface ([0035] & [0036]; Figure 3—element 115; said outer surface of the base being the outer extent of element 115), and the base is configured to receive the heat generated by the thermal source, and a supply of a high-frequency current ([0031] & [0035]; Figure 2 & 3—elements 2 & 115); a first coating ([0035]; Figure 3—elements 116 & 117) that contacts one part of the outer surface of the base ([0035] & [0036]; Figure 3—element 115; said outer surface of the base being the outer extent of element 115) and that is less thermally transmitting than the base ([0035]; wherein the first coating element (116 & 117) is an electrically insulative layer and wherein the base (115) is electrically conductive); and a second coating that contacts the first coating ([0035], [0041], & [0042]; Figure 3—element 117) and the outer surface of the base ([0035] & [0042]; Figure 3—element 115 & 131) such that one part of the second coating is laminated on the first coating ([0041] & [0042]; Figure 3; the laminated portion shown in the above rejection of claim 1, wherein the second coating (118) is disposed on the first coating (117)); a laminated portion ([0041] & [0042]; see figure in the above rejection of claim 1) that includes the first coating ([0036], [0038], [0039], & [0040]; Figure 3—element 117) that extends along the outer surface of the base ([0036], [0038], [0039], & [0040]; Figure 3—element 115), and a portion of the second coating ([0041] & [0042]; Figure 3—element 118) that is laminated on the first coating ([0041]; see figure in the above rejection of claim 1); and a single layer portion ([0039] & [0042]; Figure 3; wherein the single layer portion is the second coating element (118) extending over base window 131, in which the base is directly connected to the second coating) extending along a centerline of the base ([0042]; Figure 3—elements 115 & 131; element 131 is located at the centerline portion of the base element 115 and can be an extension of the base) and contacting the outer surface of the base ([0042]; Figure 3—element 115 & 131), the single layer portion being formed of the second coating ([0042]; Figure 3—element 118 & 131), wherein: the first coating ([0038]; the first coating (117) may have a thickness from 1µm to 50µm) is thicker than the second coating ([0043]; the second coating (118)may have a thickness from 0.1µm to 50µm; Figure 3 portrays wherein the first coating (117) is thicker than the second coating (118)); in the single layer portion ([0042]; Figure 3—elements 115, 131, & 118) the second coating ([0042]; Figure 3—element 118) contacts the base ([0042]; Figure 3—elements 115 & 131) from an outside towards a treating surface of the medical device ([0031], [0041], & [0042]; Figure 3—element 114; the second coating (118) contacts the base (115) at the base’s centerline location (131) wherein the second coating (118) is located on the outer surface of the base (115) and the second coating (118) defines a tissue treating surface (114)); in the laminated portion (see figure from above rejection of claim 1—laminated portion is circled), the first coating ([0035]; Figure 3— contacts the base ([0035] & [0036]; Figure 3—element 115) from the outside ([0036], [0038], & [0039]); Figure 3; wherein the first coating (116 & 117) contacts the outer surface of the base (115) except for the centerline portion (131)) and the second coating ([0035], [0041], & [0041]; Figure 3—element 118) contacts the base ([0041] & [0042]; Figure 3—element 115) from the outside ([0035], [0041], & [0042]; Figure 3; the second coating (118) contacts the first coating (117) which is located on the outer surface of the base, and directly contacts the base at the centerline location (131)) such that the first coating is provided between the base and the second coating ([0041]; Figure 3—base element 115; first coating element 117; second coating element 118; the first coating (117) is provided between the base (155) and the second coating (118) except for the centerline location (131)); the treating surface ([0035], [0041]; Figure 3—element 114, 118, & 131) includes a protrusion that protrudes toward the outside ([0035], [0041] & [0042]; Figure 3—element 131; wherein the base (115) protrudes past the first coating (117) at the centerline location (131) which connects the base (115) to the second coating (118) which defines the treating surface (114)); and the single layer portion ([0041] & [0042]; Figure 3—elements 118 & 131) is provided on top of the protrusion ([0041] & [0042]; Figure 3—elements 131).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Chojin et al. (US 8,647,343 B2), hereinafter Chojin.
Regarding claim 6, as best understood in view of the 112(b) rejection above, Ding discloses all of the limitations of claim 5, as described above. 
	Ding further discloses wherein the opposing surface includes a first portion and a second portion (Figure 3; see attached figure below), wherein the laminated portion is provided in the second portion. 
First portion & Second portion (Claim 6—103 rejection)


    PNG
    media_image2.png
    615
    928
    media_image2.png
    Greyscale


Ding does not explicitly disclose wherein the second portion is configured to press the jaw with less force than the first portion 
Chojin teaches a medical device ([Col. 6, lines 20-22];Figure 1—element 10) comprising a jaw member ([Col. 6, lines 20-25]; Figure 4—elements 310) with an opposing surface, opposing jaw member ([Col. 6, lines 20-25]; Figure 4—element 320) comprising a first portion ([Col. 6, lines 20-30]; Figure 4—element 314) and a second portion ([Col. 6, lines 20-30]; Figure 4—element 312) wherein the second portion is second portion is configured to press the jaw with less force than the first portion ([Col. 6, lines 39-55]). 
. 
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Morris (US 5,976,132 A), hereinafter Morris.
Regarding claim 9, as best understood in view of the 112(b) rejection above Ding discloses all of the limitations of claim 1, as described above. 
Ding does not disclose wherein the first coating is formed from a heat resistant resin. 
Morris teaches a medical device ([Col. 5, lines 9-20]; Figure 1—element 10) comprising an electrode ([Col. 5, line 60 - Col. 6, line 5]; Figure 1 & 4—element 24a) and a first coating ([Col. 5, line 55 - Col. 6, line 5]; Figure 4—element 22); wherein the first coating is formed from a heat resistant resin ([Col. 5, lines 55-62])
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the medical device, as disclosed by Ding, to include the teachings . 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Nakamura (JP 2001355960), hereinafter Nakamura. The examiner notes that all citations made to Nakamura are in reference to the English translation.
Regarding claim 10, as best understood in view of the 112(b) rejection above, Ding discloses all of the limitations of claim 1, as described above. 
Ding does not disclose wherein the first coating is formed from a mix in which hollow particles are mixed in a resin material.
Nakamura teaches an insulative first coating, wherein the first coating is formed from a mix in which hollow particles are mixed in a resin (Claim 1).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the medical device, as disclosed by Ding, to include the teachings of Nakamura, as described above, as both reference and the claimed invention are directed toward providing insulation to prevent thermal spread or to prevent heat from escaping outside of the desired device area. As disclosed by Nakamura, the coating mixture is made to improve heat insulation performance without occupying more space or suppressing power consumption ([0003]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical device, as disclosed by Ding, to include the teachings of Nakumara, as described . 
Claims 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Takashino et al. (WO 2014141530 A1), hereinafter Takashino. The examiner notes that all citations made to Takashino are in reference to the English translation. 
Regarding claim 11, as best understood in view of the 112(b) rejection above, Ding discloses all of the limitations of claim 1, as described above. 
Takashino teaches a medical device ([0014]-[0016]; Figure 1—elements 1 & 2) that delivers energy to tissue ([0015]) with a first insulative coating ([0030]; Figure 5—element 25), a second electrically conductive coating ([0049]; Figure 5—element 29); wherein the second coating ([0049], [0054]; Figure 5—element 29) is formed from a mixture of an electrically non-conductive material ([0049] & [0054]) and an electrically conductive material ([0049] & [0054]), the mixture being electrically conductive ([0049]; the coating is composed of Ni-PTFE; which is nickel (Ni) containing 30% volume of PTFE, therefore 70% of the coating is nickel making the mixture conductive).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the medical device, as disclosed by Ding, to include the teachings of Takashino, as described above, as both references and the claimed invention are directed toward medical devices with conductive surfaces that apply energy to tissue. As disclosed my Takashino, the coating mixture provides greatly increased adhesion durability ([0052]), tissue can be more easily withdrawn from the energy application surface ([0083]), and the sticking of proteins to the energy application surface can be suppressed ([0084]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical device, as disclosed by Ding, to include the teachings of Takashino, as such a modification would provide a coating that has 
Regarding claim 13, as best understood in view of the 112(b) rejection above, Ding in view of Takashino disclose all of the limitations of claim 11, as described above. 
Takashino further discloses wherein the electrically non-conductive material is fluororesin ([0049] & [0054]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Takashino and Thorne (US 6,296,637 B1).
Regarding claim 12, as best understood in view of the 112(b) rejection above, Ding in view of Takashino disclose all of the limitations of claim 11, as described above. 
Ding in view of Takashino do not disclose wherein the electrically conductive material is silver.
Thorne teaches an electrode assembly to be used with a medical device ([Col. 5, lines 14-20]) comprising a conductive core ([Col. 7, line 38 - Col. 8, line 8]; Figure 10—element 50) coated with a conductive coating mixture ([Col. 4, lines 18-25] & [Col. 7, line 38 – Col. 8, line 8]; Figure 10—element 52), wherein the electrically conductive material is silver ([Col. 4, lines 18-25]). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the medical device as disclosed by Ding in view of Takashino, to include the teachings of Thorne, as described above, as all references and the claimed invention are directed toward medical devices that deliver energy to tissue. As disclosed by Thorne, the electrode is composed of a bio-compatible and highly thermally conductive metal, such as silver ([Abstract]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the medical device, as disclosed by Ding in view of Takashino to include wherein the conductive material is silver, as taught by Thorne, as such a modification is merely the substitution of one conductive metal (nickel, as taught my Takashino) for another (silver, as taught by Thorne) that . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Takei et al. (WO 2015122351 A1), hereinafter Takei. The examiner notes that all citations made to Takei are in reference to the English translation.
Regarding claim 15, as best understood in view of the 112(b) rejection above, Ding discloses all of the limitations of claim 1, as described above. 
Ding does not disclose wherein the thermal source is a heater.
Takei teaches a medical device ([0008]; Figure 1—element 12) with a base ([0020]; Figure 15—element 62), a thermal source ([0020]; Figure 15—element 64), wherein the base is configured to receive the heat generated by the thermal source ([0020]), wherein the thermal source is a heater ([0020]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the medical device, as disclosed by Ding, to include the teachings of Takei, as both references and the claimed invention are directed toward medical devices that apply energy to tissue. As disclosed by Takei, the heater can heat the base from 200°C to 350°C ([0074]) which in turn can seal separated tissue ([0122] & [0133]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the medical device, as disclosed by Ding, to include the teachings of Takei, as such a modification would provide for a heater that can heat the base to 200°C to 350°C to effectively seal tissue. 
Conclusion
Accordingly, claims 1-16 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanehira et al. (US 20030171747 A1) and Eggers et al. (US 5,308,311 A) are pertinent to claim .
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794